No. 120,171

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                    BRENT MICHAEL WILMORE,
                                           Appellant.


                                  SYLLABUS BY THE COURT


1.
       Interpretation of a statute is a question of law over which appellate courts have
unlimited review.


2.
       The plain language of K.S.A. 2018 Supp. 21-6810(d)(10) excludes from criminal
history calculations prior convictions that enhance the severity level of the present crime
of conviction, elevate the classification of the present crime of conviction from a
misdemeanor to a felony, or are elements of the present crime of conviction.


       Appeal from Shawnee District Court; NANCY E. PARRISH, judge. Opinion filed November 8,
2019. Affirmed.


       Korey A. Kaul, of Kansas Appellate Defender Office, for appellant.


       Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before MALONE, P.J., STANDRIDGE and WARNER, JJ.



                                                     1
       MALONE, J.: Brent Michael Wilmore appeals his sentence for his convictions of
two counts of indecent liberties with a child. Wilmore claims the district court imposed
an illegal sentence when it calculated his criminal history score in violation of K.S.A.
2018 Supp. 21-6810(d)(10). More specifically, he argues that because two of his prior
domestic battery convictions were used in an earlier case to elevate the classification of a
third domestic battery conviction from a misdemeanor to a felony, the same two domestic
battery convictions cannot be used in calculating his criminal history score in this case.
Our court has consistently rejected the argument Wilmore is making here in previous
unpublished decisions, and we reject it again for the reasons stated in this opinion.


                                           FACTS

       On December 8, 2017, pursuant to a plea agreement, Wilmore pled no contest to
and the district court convicted him of two counts of indecent liberties with a child, a
severity level 5 person felony. According to the presentence investigation (PSI) report,
Wilmore's criminal history included a person felony conviction of aggravated assault in
2015; a person felony conviction of domestic battery in 2016; and three person
misdemeanor convictions—including a first conviction of domestic battery in August
2013, a second conviction of domestic battery in November 2013, and a conviction of
violating a protective order in 2011. The PSI report calculated Wilmore's criminal history
score as A, based on his two prior person felony convictions and the aggregation of his
three person misdemeanor convictions into a third person felony.


       At the January 26, 2018 sentencing hearing, Wilmore did not object to his criminal
history score. With a criminal history score of A, the sentencing range for a severity level
5 felony, such as indecent liberties with a child, was 122-130-136 months' imprisonment.
The district court sentenced Wilmore to a controlling term of 122 months' imprisonment
with lifetime postrelease supervision. Wilmore timely appealed his sentence.



                                             2
                                               ANALYSIS

       On appeal, Wilmore claims the district court "erred in calculating [his] criminal
history score by double-counting his misdemeanor domestic battery convictions." More
specifically, Wilmore argues that the district court imposed an illegal sentence when it
calculated his criminal history score in violation of K.S.A. 2018 Supp. 21-6810(d)(10).
This statute provides:


               "Prior convictions of any crime shall not be counted in determining the criminal
       history category if they enhance the severity level, elevate the classification from
       misdemeanor to felony, or are elements of the present crime of conviction. Except as
       otherwise provided, all other prior convictions will be considered and scored."


       Wilmore can raise this issue for the first time on appeal because, assuming the
appellate court otherwise has jurisdiction, an incorrect criminal history score results in an
illegal sentence which the court may correct at any time. See K.S.A. 2018 Supp. 22-
3504(1); State v. Dickey, 301 Kan. 1018, 1034, 350 P.3d 1054 (2015). Interpretation of a
statute is a question of law over which appellate courts have unlimited review. State v.
Collins, 303 Kan. 472, 473-74, 362 P.3d 1098 (2015).


       Wilmore's criminal history included domestic battery convictions in three separate
cases. Wilmore's first two misdemeanor domestic battery convictions were used to
elevate his third domestic battery conviction from a misdemeanor to a felony. See K.S.A.
2018 Supp. 21-5414(c)(1)(C). Wilmore does not challenge the classification of his third
domestic battery conviction as a felony. The PSI report calculated Wilmore's criminal
history score as A, based on his two prior person felony convictions—one for aggravated
assault and one for domestic battery—and the aggregation into a third person felony of
his three prior person misdemeanor convictions—two for domestic battery and one for
violating a protective order—under K.S.A. 2018 Supp. 21-6811(a).


                                                    3
       Wilmore argues that because his first two domestic battery convictions were used
to elevate the classification of his third domestic battery conviction to a felony in an
earlier case, K.S.A. 2018 Supp. 21-6810(d)(10) prohibits the district court from using the
same two convictions to aggregate three person misdemeanors into a person felony. In
other words, he argues that the district court violated K.S.A. 2018 Supp. 21-6810(d)(10)
when it "double-counted" the prior misdemeanor domestic battery convictions to (1)
elevate his third domestic battery conviction to a person felony in an earlier case and (2)
aggregate three prior person misdemeanor convictions into a person felony in this case.


       As Wilmore acknowledges, prior panels of this court repeatedly have rejected this
type of "double-counting" challenge. In State v. Grant, No. 90,042, 2004 WL 719257, at
*3 (Kan. App. 2004) (unpublished opinion), Shauntus Grant argued that the district court
incorrectly calculated his criminal history score when sentencing him for aggravated
battery by "aggregating three adult person misdemeanors for domestic battery" to create a
person felony even though Grant's "fourth [prior] conviction for domestic battery was a
felony because he had been convicted of the same crime three times before." Grant
argued "that since his three misdemeanor convictions already enhanced the penalty of his
fourth conviction, making it a felony, they cannot under K.S.A. 21-4710(d)(11)"— the
previous codification of K.S.A. 2018 Supp. 21-6810(d)(10)—"be used to enhance his
criminal history score now." 2004 WL 719257, at *4. In other words, Grant made the
exact argument that Wilmore is making now.


       The Grant court rejected the argument: "Grant's prior convictions for domestic
battery were not used to enhance the applicable penalty for his current crime of
aggravated battery," nor were those prior convictions an element of the current crime of
conviction. 2004 WL 719257, at *4. Thus, this court found that the district court had not
erred by aggregating the three prior person misdemeanor domestic battery convictions to
create a person felony, even though they had been used in an earlier case to render
Grant's fourth domestic battery conviction a felony. 2004 WL 719257, at *4.

                                              4
       The next year, another panel of this court considered the same issue: Norman
Smith's prior domestic battery misdemeanor convictions led to a later domestic battery
being charged as a felony. State v. Smith, No. 92,312, 2005 WL 1089054, at *1 (Kan.
App.) (unpublished opinion), rev. denied 280 Kan. 990 (2005). In an appeal of an even
later criminal case, Smith argued that the district court erred by considering his felony
domestic battery conviction and using two prior misdemeanor domestic battery
convictions as part of an aggregated person felony. The Smith court held:


               "In construing statutes, we are to give effect to the language and phrasing used by
       the legislature. We perceive a plain reading of the statute, with inapplicable language
       removed, would be that prior convictions shall not be counted 'if they enhance the
       severity level or applicable penalties . . . of the present crime of conviction.' Thus, the
       prohibition does not apply to prior convictions that enhanced the severity level of other
       prior convictions.
               "To adopt [an alternate] interpretation would be to eliminate from the current
       criminal history calculation all prior first convictions which had previously enhanced the
       penalty of a prior second conviction, negating the intended progression of penalties for
       the recidivist. The practical effect for [this defendant] would be that his current criminal
       history score would be the same as if he only had the three prior misdemeanor domestic
       battery convictions. We do not believe the legislature intended to ignore that Smith had
       four prior convictions within a time frame that escalated his last conviction to a person
       felony. [Citations omitted.]" 2005 WL 1089054, at *2.


       In 2008, 2011, and 2014, this court again rejected the double-counting argument in
the context of using prior domestic battery misdemeanor convictions to establish a person
felony when they had been used in an earlier case to make a domestic battery conviction
a felony. See State v. Omar-Cruz, No. 110,698, 2014 WL 6909677, at *4-5 (Kan. App.
2014) (unpublished opinion); State v. Temmen, No. 104,326, 2011 WL 1878141, at *1-3
(Kan. App.) (unpublished opinion), rev. denied 293 Kan. 1113 (2011); State v.
Seiberling, No. 98,593, 2008 WL 4416057, at *3 (Kan. App. 2008) (unpublished
opinion) ("The use of the present tense of 'enhance,' 'elevate,' and 'are,' as well as the

                                                     5
phrase 'present crime of conviction,' indicate that the concern of the statute is with
preventing the use of the same prior conviction to 'double count' for the purposes of the
present sentencing."), rev. denied 288 Kan. 835 (2009).


       Finally, both parties cite this court's recent opinion in State v. Fowler, 55 Kan.
App. 2d 92, 408 P.3d 119 (2017), rev. granted 308 Kan. 1597 (2018), which addressed
counting the defendant's prior domestic battery convictions under K.S.A. 2015 Supp. 21-
6810(d)(9), the relevant language of which is identical to K.S.A. 2018 Supp. 21-
6810(d)(10). In that case, the defendant's two prior domestic battery convictions were
used to elevate a domestic battery charge to a felony and, in the same case, were
aggregated with a third person misdemeanor conviction to count as a person felony. The
focus in Fowler was whether the phrase "present crime of conviction" meant only the
"primary crime of conviction," as opposed to any crime of conviction. 55 Kan. App. 2d
98-99 & 107-08 (Malone, J. dissenting). Fowler is distinguishable from the other cases
discussed in this opinion, all of which address the situation in which the defendant's prior
domestic battery convictions were used in an earlier case to elevate the classification of a
domestic battery conviction from a misdemeanor to a felony. This material distinction
renders Fowler inapplicable to Wilmore's case.


       Wilmore acknowledges this court's previous holdings in unpublished opinions, but
he points out they are not binding on this court. He also contends that this court's prior
opinions are distinguishable because they did not consider the arguments he makes now.
First, Wilmore contends that the language "of the present crime of conviction" in K.S.A.
2018 Supp. 21-6810(d)(10) is ambiguous. Statutory language is ambiguous when it is "of
doubtful or conflicting meaning, as gleaned from a natural and reasonable interpretation
of its language, and leaves us generally uncertain which one of two or more meanings is
the proper meaning." State v. Paul, 285 Kan. 658, 661-62, 175 P.3d 840 (2008).




                                              6
       As discussed above, K.S.A. 2018 Supp. 21-6810(d)(10) directs that "[p]rior
convictions of any crime shall not be counted in determining the criminal history
category if they enhance the severity level, elevate the classification from misdemeanor
to felony, or are elements of the present crime of conviction." Wilmore argues that this
statute may be read in two ways. Under Wilmore's first interpretation, convictions must
be excluded from the criminal history score when:


           The conviction enhances the severity level for any offense;
           The conviction elevates any offense from misdemeanor to felony; or
           The conviction is an element of the present crime of conviction.


Under Wilmore's second interpretation, convictions must be excluded when:


           The conviction enhances the severity level of the present crime of
              conviction;
           The conviction elevates the present crime of conviction from misdemeanor
              to felony; or
           The conviction is an element of the present crime of conviction.


       Wilmore argues that because the language of K.S.A. 2018 Supp. 21-6810(d)(10) is
ambiguous, the rule of lenity requires that the statute be construed in favor of the
accused. He argues that applying the rule of lenity to the ambiguous statute demands the
more forgiving interpretation of K.S.A. 2018 Supp. 21-6810(d)(10), "which in turn
requires exclusion of all convictions which have been used to elevate any offense."


       The most fundamental rule of statutory construction is that the intent of the
Legislature governs if that intent can be ascertained. State v. Jordan, 303 Kan. 1017,
1019, 370 P.3d 417 (2016). An appellate court must first attempt to ascertain legislative


                                              7
intent through the statutory language enacted, giving common words their ordinary
meanings. State v. Barlow, 303 Kan. 804, 813, 368 P.3d 331 (2016).


       When a statute is plain and unambiguous, an appellate court should not speculate
about the legislative intent behind that clear language, and it should refrain from reading
something into the statute that is not readily found in its words. Barlow, 303 Kan. at 813.
Where there is no ambiguity, the court need not resort to statutory construction. Only if
the statute's language or text is unclear or ambiguous does the court use canons of
construction or legislative history to construe the Legislature's intent. 303 Kan. at 813.


       As this court recognized in Grant, Smith, and Temmen, the plain language of
K.S.A. 2018 Supp. 21-6810(d)(10) excludes from criminal history calculations prior
convictions that enhance the severity level of the present crime of conviction, elevate the
classification of the present crime of conviction from a misdemeanor to a felony, or are
elements of the present crime of conviction. Grant, 2004 WL 719257, at *4; Smith, 2005
WL 1089054, at *2; Temmen, 2011 WL 1878141, at *2-3. A statute is ambiguous if it is
subject to more than one reasonable interpretation. See Paul, 285 Kan. at 661-62.
Although Wilmore has advanced an alternative interpretation of the statute, his
interpretation is an unreasonable reading of the statute and does not cast doubt on this
court's longstanding interpretation of this language. As the Smith court recognized,
adopting Wilmore's reading would effectively negate the progressive penalties the
Legislature has enacted for recidivist offenders. See 2005 WL 1089054, at *2.


       Finally, Wilmore argues that the provisions of the Kansas Sentencing Guidelines
Act (KSGA) should be interpreted in pari materia, with an attempt to harmonize all parts
of the act to the greatest extent possible. Wilmore points out that K.S.A. 2018 Supp. 21-
6811(a) allows three person misdemeanors in an offender's criminal history to be
converted to a person felony. On top of that, the domestic battery statute itself provides
that the crime will be classified as a person felony if, within five years immediately

                                              8
preceding commission of the crime, an offender is convicted of domestic battery a third
or subsequent time. See K.S.A. 2018 Supp. 21-5414(c)(1)(C). Considering these
provisions together, Wilmore argues that "[a]llowing double-counting of domestic
batteries already used to enhance a felony is inconsistent with the goals of the KSGA, and
[is] fundamentally unfair to the relatively small class of people adversely affected."


       We reject Wilmore's claim that our interpretation of K.S.A. 2018 Supp. 21-
6810(d)(10) cannot be harmonized with the remaining provisions of the KSGA. Not only
is the language of K.S.A. 2018 Supp. 21-6810(d)(10) clear, but it is also specific. K.S.A.
2018 Supp. 21-6810(d)(10) states that except as otherwise provided in that subsection,
"all other prior convictions will be considered and scored." There are no other provisions
of the KSGA that prevent Wilmore's first two domestic battery convictions from being
counted as part of his criminal history in this case just because the same two convictions
were used to elevate the classification of a domestic battery conviction from a
misdemeanor to a felony in an earlier case.


       In sum, we adhere to our court's longstanding interpretation of K.S.A. 2018 Supp.
21-6810(d)(10) and find that the statutory language does not prohibit a district court from
aggregating prior domestic battery person misdemeanors to create a person felony for
criminal history purposes even when those same domestic battery convictions were used
in an earlier case to elevate a domestic battery charge from a misdemeanor to a felony.
Under this interpretation, the district court here did not violate K.S.A. 2018 Supp. 21-
6810(d)(10) in calculating Wilmore's criminal history score.


       Affirmed.




                                              9